United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                       ___________

                                       No. 96-3957
                                       ___________


United States of America,          *
                                   *
                Appellee,          *
                                   *     Appeal from the United States
           v.                      *     District Court for the
                                   *     District of South Dakota.
Scott D. Wullschleger,             *
                                   *          [UNPUBLISHED]
                Appellant.         *

                                       ___________

                      Submitted: May 23, 1997

                             Filed: June 20, 1997
                                       ___________

Before, HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Scott D. Wullschleger seeks to challenge the sentence imposed by the district
       1
court after he pleaded guilty to mail fraud. Wullschleger agreed in his plea agreement,
however, to waive his right to appeal his sentence. See United States v. His Law, 85
F.3d 379, 379 (8th Cir. 1996) (per curiam) (specifically enforcing plea agreement

   1
    The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota.
promise not to appeal sentence). We will not consider Wullschleger's argument that
he should not be bound by this promise because the government breached the plea
agreement, as he failed to raise the alleged breach at sentencing. Cf. United States v.
Cohen, 60 F.3d 460, 462 (8th Cir. 1995).

      We therefore specifically enforce Wullschleger's promise against him by
dismissing his appeal.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-